          Case 1:92-cr-00869-AJN Document 441 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   5/11/2020

 Robin Scott Tellier,
                                Movant,                           20-cv-422 (AJN)

                    -against-                                    92-cr-869-1 (AJN)
 United States,                                                        ORDER
                                Respondent.

ALISON J. NATHAN, United States District Judge:

       The Court is in receipt of Mr. Tellier’s motion for the appointment of counsel for his

pending § 2255 habeas petition based on the Supreme Court’s decision in United States v. Davis,

139 S. Ct. 2319 (2019). Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the

discretion of the Court, the Federal Public Defender for the Southern District of New York is

hereby appointed to represent the Defendant on his pending § 2255 habeas petition.

       The U.S. Probation Office for the Southern District of New York and the United States

District Court Clerk's Office for the Southern District of New York are authorized to disclose any

Presentence Investigation Report, Statements of Reason, and Judgment to the Federal Public

Defender's Office. Within three weeks of the date of this Order, the parties shall meet and confer

and submit a joint letter to the Court indicating whether Defendant intends to file a supplemental

memorandum of law and, if so, proposing a new briefing schedule.

       The Clerk of Court is respectfully directed to mail this Order to Mr. Tellier.

       SO ORDERED.

 Dated:    May 11, 2020
           New York, New York

                                                               ALISON J. NATHAN
                                                             United States District Judge
